Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because lead line should connect “3” with furnace tube 9 in Figure 2, as claim 9 states that furnace 3 includes furnace tube 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, in what way/manner are the internal spaces communicated (”communicate”, line 8)?  Communicating suggests some level of information flow, which may or may not be Applicant’s intent.  Does any passage between 2 body provide communication?  What is Applicant’s intent?  
As to claim 11, “the first opening portion” W1 lacks antecedent basis.  Also, take care to note that the furnace cover 62 does not include that first opening portion W1 in Figure 6.

Claims 1,2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuzo ‘147.
Tetsuzo et al 10104147 (1449) teach a device, including: cylindrical heating 12 furnace 11, including a lever 3 extending in axial direction to detect weight; encased 2 weight detector 1 that includes a lever 3; connecting portion 14 to connect the furnace and weight detector; sample holding portion 4 on the end of the lever, and configured to hold a sample therein; heater 9 to cover the weight detector 1, and which is controlled/powered by temperature regulator 8 to control the temperature of the detector 1.
The ABSTRACT of Tetsuzo does not state that the connector portion 14 communicates and internal space between the furnace 11 and detector 1; and does not state that the heater is resistance in nature, and operated with 6A or less.
As to claim 1, note that the lever 3 passes though an aperture within the connector 14, and thus there is some level of communication from the sample to the detector 1 by way of that same aperture.  In addition, it would have been obvious to employ a resistive type heater for heater 9, as one of ordinary skill is well aware that resistive heaters are effective techniques to heat elements of interest.  In addition, as Tetsuzo teaches a target temperature, one of ordinary skill is well aware that such would require providing the necessary current to a resistive source to achieve the level of interest, suggestive of any combination of voltage, current and resistive element to produce the required temperature.  
As to claim 2, Tetsuzo’s Abstract refers to regulating around 45 degrees C, suggestive of the claim temperature.
As to claim 3, reduced noise is always favorable. 

Claims 1,2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuzo ‘147 in view of Maistre et al ‘315.
Comments above similarly apply here. 
As to claim 1, it would have been obvious to extend a temperature sensor 280/281 from the detector chamber to the heating furnace because Maistre teaches 9 (Figure 3a) so positioning a sensor 180 to control temperature of the sample heating chamber.
As to claim 2,the Abstract refers to regulating around 45 degrees C, suggestive of the claim temperature.
As to claim 3, reduced noise is always favorable, suggestive of employing such. 

The prior art made of record and considered pertinent to applicant's disclosure.
	Maistre et al 103123315 teach a device to measure water content of a sample, including: heating furnace 270,222; weight detector 43 that has connecting member 47 (i.e. lever); either (1) tiny aperture though which the member 47 passes, and thus permits for communication between the space of the furnace and weighting detector 43, or in the alternative, (2) aperture through which sensor 280 passes (Figure 7), permitting for communication between the space of the furnace and weighting detector 43; sample holder 60 on the tip of the member 47; and heater control 90 to control the temperature within the furnace.  However, there is no heater to cover the weight detector 43, and no heater control to control that same non-existent detector heater.
	Jemelia 2535504 teaches (page 7) employing 5-10 amps from 12V source to actuate a resistive heater.
	Osaka et al 11337738 Teaches employing a 1 amp current on 12 V lines to actuate a resistive heater.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861